         Case 2:21-cv-00107-NBF-MPK Document 6 Filed 02/26/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                )
 BRIAN SIMPSON.,                                )
                                                )
         Plaintiff,                             )
                                                )   Civil Action No. 21-107
 v.                                             )   Senior Judge Nora Barry Fischer
                                                )
 TPR. JERAIL SMITH.,                            )
                                                )
         Defendant.                             )

                                  MEMORANDUM ORDER

         The above captioned case was initiated by pro se Plaintiff Brian Simpson on January 26,

2021, and was referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local

Rules of Court. (Docket No. 1). Plaintiff’s motion to proceed in forma pauperis was granted and

his Complaint was filed on February 1, 2021. (Docket No. 4). Thereafter, on February 3, 2021,

the Magistrate Judge issued a Report recommending that Plaintiff’s Complaint be dismissed,

with prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B) as frivolous and malicious and for failure

to state a claim for relief upon which relief can be granted. (Docket No. 5). The Magistrate

Judge further recommended that leave to amend be denied, as any amendment of the Complaint

would be futile. (Docket No. 5). Plaintiff was served with the Report and Recommendation at

his listed address of record and advised that written objections were due by February 22, 2021.

To date, no objections have been filed nor has Plaintiff sought an extension in time in which to

do so.

         After de novo review of the pleadings and documents in this case, together with the

Report and Recommendation, the following order is entered:
       Case 2:21-cv-00107-NBF-MPK Document 6 Filed 02/26/21 Page 2 of 2




       AND NOW, this 26th day of February, 2021:

       IT IS ORDERED that the Report and Recommendation [5] dated February 3, 2021 is

ADOPTED as the Opinion of the Court;

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [4] is dismissed, with prejudice,

pursuant to 28 U.S.C. § 1915(e)(2)(B) as frivolous and malicious and for failure to state a claim

upon which relief may be granted;

       IT IS FURTHER ORDERED that leave to amend is denied, as any amendment to

Plaintiff’s Complaint would be futile. See FletcherHarlee Corp. v. Pote Concrete Contractors,

Inc., 482 F.3d 247, 251 (3d Cir. 2007);

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED; and,

       FINALLY, IT IS ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.



                                                     BY THE COURT:

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge




cc:    BRIAN SIMPSON
       4189 Edinburg Road
       New Castle, PA 16102
       (via first class mail)




                                                 2
